Title: General Orders, 22 March 1781
From: Washington, George
To: 


                  
                      Thursday March 22d 1781
                     Parole 
                     Countersigns 
                  
                  The Commander in Chief having returned from Rhode Island and resumed the Command of the Army Approves the orders issued by Major General Heath and thanks him for his great attention to the security of the Posts entrusted to his care.
                  The Honorable the Congress have been pleased to make the following appointment
                  In Congress January 8th 1781
                  "Congress proceeded to the election of an Adjutant General and the Ballots being taken Brigadier General Hand was elected."
                  He is to be respected and obeyed accordingly.
                  Colonel Scammell late Adjutant General whose resignation had been previously accepted having been relieved by Brigadier General Hand in the absence of the General he cannot suffer him to retire from an office in which he has distinguished himself so meritoriously without expressing an entire approbation of his conduct and requesting him to accept the thanks to which he is justly entitled.
               